Citation Nr: 0409622	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sickle cell disease.

5.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a 
disorder of the lymph nodes.

6.  Entitlement to a rating in excess of 10 percent for lumbar 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on active 
duty from July 1977 to April 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2002, the veteran had a video conference with the 
undersigned Acting Veterans Law Judge.  During that conference, 
the veteran stated that he wanted to testify about a knee 
disability.  However, no claim pertaining to a knee disability has 
been certified to the Board on appeal or has otherwise been 
developed for appellate purposes.  Therefore, the Board has no 
jurisdiction over any such claim, and no such claim will be 
considered in the Board's decision below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2003).  The veteran's statement 
at the hearing is, however, referred to the RO for appropriate 
action.

After reviewing the record, the Board finds that additional 
development is required with respect to the issues of entitlement 
to service connection for osteoarthritis and entitlement to an 
increased rating for service-connected lumbar syndrome.  
Therefore, those issues are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran if further action is required on his part.

FINDINGS OF FACT

1.  Glaucoma was first manifested many years after service and is 
unrelated thereto.

2.  Hypertension was first manifested many years after service and 
is unrelated to service or to the first year after the veteran's 
discharge from service. 

3.  A sickle cell abnormality was first manifested many years 
after service and is unrelated thereto.

4.  In an unappealed rating decision, dated in March 1992, the RO 
denied the veteran's claim of entitlement to service connection a 
disorder of the lymph nodes, claimed as the etiology for a lymph 
node biopsy.

5.  Evidence associated with the record since the RO's March 1992 
decision is either cumulative or redundant of the evidence of 
record at the time of that decision and does not raise a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a disorder of the lymph nodes.  


CONCLUSIONS OF LAW

1.  Glaucoma is not the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  Hypertension is not the result of disease or injury incurred 
in or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

3.  The claimed sickle cell disease is not the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).
4.  The RO's March 1992 decision, which denied entitlement to 
service connection for a disorder of the lymph nodes, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

5.  The criteria to reopen the claim of entitlement to service 
connection for a disorder of the lymph nodes have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has statutory obligations to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  Such obligations include a duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A.  In August 2001, the VA published final rules implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2003).  

By virtue of information in the Statement of the Case (SOC) and in 
a letter from the RO in October 2001, the veteran and his 
representative were notified of the evidence necessary to 
substantiate his claims of entitlement to service connection for 
glaucoma, hypertension, sickle cell disease, and a disorder of the 
lymph nodes.  Indeed, the SOC sets forth provisions of 38 C.F.R. § 
3.159.  Those provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific references to 
such materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service personnel records; the 
veteran's service medical records; VA outpatient records, 
reflecting the veteran's treatment from January through June 1984 
and from October 1989 through July 2000; reports of VA 
examinations, performed in March 1985, October 1990, October 1996, 
October and December 1998, November 1999, and December 2001; 
records from the University of Texas Medical Branch Hospital, 
reflecting the veteran's treatment from September 1989 through 
March 1990; a VA report reflecting the veteran's hospitalization 
in October 1989; a report from private health care providers 
reflecting the veteran's May 1990 surgery and biopsy; records from 
S. E., M.D., reflecting the veteran's treatment from August 
through October 1991; records from G. C. S., M.D., reflecting the 
veteran's treatment from August through October 1991; reports of 
nerve conduction studies, performed by F. S., M.D., in October 
1991, December 1994 and June 1996; records, dated from R. A. S., 
M.D., reflecting the veteran's treatment from October through 
December 1991; records and reports from J. S. V., M.D., dated in 
November 1991, January 1992, and October 1993; private medical 
records, including those from R. A. S., M.D., and M. E. T., M.D., 
reflecting the veteran's treatment from February 1992 to April 
2000; records reflecting chiropractic treatment from May 1992 to 
September 1993; reports from St. Mary's Hospital reflecting the 
veteran's treatment from May 1996 through August 1999; an October 
1996 statement from M. Y. I., M.D.; records and reports from C. 
C., M.D., reflecting the veteran's treatment from February 2000 
through July 2001; the transcript of the veteran's video 
conference in December 2002; extracts from medical publications; 
and a partial undated report from G. V. Z., M.D.  

After reviewing the record, the Board finds that the RO has met 
its duty to assist the veteran in the development of his claim.  
In fact, it appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims folder.  
In this regard, it should be noted that he has not identified any 
outstanding evidence (which has not been sought by the VA) which 
could be used to support any of the following issues:  entitlement 
to service connection for glaucoma; entitlement to service 
connection for hypertension; entitlement to service connection for 
sickle cell disease; and/or entitlement to service connection a 
disorder of the lymph nodes.  As such, there is no reasonable 
possibility that further development would unearth any additional 
relevant evidence.  Indeed, such development would serve no useful 
purpose and, therefore, need not be performed in order to meet the 
VA's obligation to assist the veteran in the development of his 
claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  Facts and Analysis

The veteran seeks entitlement to service connection for glaucoma, 
hypertension, sickle cell disease, and a disorder of the lymph 
nodes.  

Service connection connotes many factors, but basically, it means 
that the facts, shown by the evidence, established that a 
particular disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, if 
preexisting such service, was aggravated therein. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  

Every veteran is taken to be in sound condition when examined, 
accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or when clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002). 

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic conditions, such as hypertension, 
to a degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307.

A.  Glaucoma, Hypertension, and Sickle Cell Disease

At his video conference in December 2002, the veteran testified 
that his glaucoma was the result of a bright flash during tank 
gunnery in service.  He also testified that his sickle cell 
disease existed prior to service and was aggravated by his 
exposure to diesel fuel and smoke in service.  Finally, he stated 
that his hypertension was the result of the sickle cell disease, 
because sickle cell disease had caused his arteries and veins to 
narrow.

Despite his various theories of the case, the veteran's service 
medical records, including the reports of his service entrance and 
service separation examinations, are completely negative for any 
evidence of glaucoma, hypertension, or sickle cell abnormalities.  
Although his service personnel records show that he was an armor 
crewman, there is no evidence that he experienced any residual 
disability from a bright flash, if any, during tank gunnery.  
Moreover, there is no competent evidence that the claimed exposure 
to diesel fuel and smoke had any adverse impact on his health.

Indeed, the disorders for which the veteran seeks service 
connection were first clinically reported many years after 
service.  Glaucoma was first clinically suspected and later 
confirmed in the mid-1990's (see records from private health care 
providers reflecting eye treatment in December 1994 and January 
1995).  A sickle cell abnormality was first identified on a 
problem list compiled in July 1991 at the VA Oupatient Clinic in 
Beaumont, Texas.  Although the date of onset was reportedly 1959, 
there is no competent evidence to support that report.  Elevated 
blood pressure readings, as established under VA criteria, were 
not clinically reported until the late 1980's and early 1990's 
(See, e.g., VA outpatient records reflecting the veteran's 
treatment in December 1989, May 1992, and September 1993).  38 
C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2003).  Despite 
those readings, a diagnosis of primary hypertension was not 
clinically recorded until August 1998, when it was noted in the 
veteran's VA outpatient records.  

Although the veteran has current diagnoses of glaucoma and 
hypertension, there is no competent evidence that such 
disabilities are in any way related to service or, in the case of 
hypertension, to the first year after the veteran's discharge from 
service.  With respect to the claimed sickle cell disease, the 
evidence shows that the veteran has sickle cell trait without a 
history of disease or pathological findings directly attributable 
to that trait (See, e.g., VA outpatient records reflecting the 
veteran's treatment in April 2000).  By itself, sickle cell trait 
is not a ratable entity.  38 C.F.R. § 4.117, DC 7714, Note (2003).  

Absent any competent evidence of glaucoma, hypertension, or the 
claimed sickle cell disease in service or any competent evidence 
that such disorders are in any way related to service, service 
connection is not warranted.  In arriving at this decision, the 
Board has considered the veteran's testimony rendered at his video 
conference.  While he is no doubt sincere in his beliefs as to the 
cause of his glaucoma, hypertension, and claimed sickle cell 
disease, he is a layman, and, as such, he is not qualified to 
render opinions which require medical expertise, e.g., the 
diagnosis, time of onset, or etiology of a particular disability.  
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, without more, his various theories of 
the case cannot be considered competent evidence to support a 
grant of service connection.  

B.  Disease of the Lymph Nodes

As to the veteran's claim of entitlement to service connection for 
a disorder of the lymph nodes, a review of the record discloses 
that this is not his first such claim.  In March 1992, the RO 
denied entitlement to service connection for that disorder.  

Evidence on file at that time consisted of the veteran's service 
personnel records; the veteran's service medical records; VA 
outpatient records, reflecting the veteran's treatment from 
January through June 1984 and from October 1989 through November 
1991; reports of VA examinations, performed in March 1985 and 
October 1990; records from the University of Texas Medical Branch 
Hospital, reflecting the veteran's treatment from September 1989 
through March 1990; a VA report reflecting the veteran's 
hospitalization in October 1989; the transcript of the veteran's 
hearing, held at the RO in March 1991; records from S. E., M.D., 
reflecting the veteran's treatment from August through October 
1991; records from G. C. S., M.D., reflecting the veteran's 
treatment from August through October 1991; records, dated from R. 
A. S., M.D., reflecting the veteran's treatment from October 
through December 1991; and statements, dated in November 1991 and 
January 1992, from J. S. V., M.D.  

The veteran's service medical records were completely negative for 
any complaints or clinical findings of a disorder of the lymph 
nodes.  Such a disorder was not clinically recorded until 1990.  
During VA outpatient treatment in April 1990, it was noted that 
the veteran had lymphadenopathy behind both auricles, and during 
an October 1990 VA examination, it was noted that he had undergone 
a biopsy of his lymph nodes.  Although the date of that biopsy had 
not been specified; it was noted during VA outpatient treatment in 
March 1991 that the veteran did not have cervical lymphadenopathy.  
Moreover, there was no competent evidence that the claimed lymph 
node disorder was in any way related to service.  Therefore, 
service connection was denied.  The veteran was notified of that 
decision, as well as his appellate rights; however, a Notice of 
Disagreement (NOD) was not received with which to initiate the 
appellate process.  Accordingly, that decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The veteran now requests 
that his claim of entitlement to service connection for a disorder 
of the lymph nodes be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered. 38 U.S.C.A. § 7105.  The 
exception to this rule is 38 U.S.C.A. § 5108 which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim.  When a 
veteran seeks to reopen a final decision based on new and material 
evidence, the Board must first determine whether the veteran has, 
in fact, presented new and material evidence under 38 C.F.R. § 
3.156.  

New evidence means existing evidence which has not previously been 
submitted to VA decision makers.  Material evidence means evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim.  In so doing, it must 
ensure that the duty to assist the veteran in the development of 
his claim has been fulfilled.  See, Elkins v. West, 12 Vet. App. 
209 (1999).

Evidence added to the record, since the RO's March 1992 decision 
consists of a report from private health care providers reflecting 
the veteran's May 1990 surgery and biopsy; VA outpatient records 
reflecting the veteran's treatment from January 1991 through July 
2000; records reflecting chiropractic treatment from May 1992 to 
September 1993; private medical records, including those from R. 
A. S., M.D., and M. E. T., M.D., reflecting the veteran's 
treatment from February 1992 to April 2000; October 1993 records 
and reports from J. S. V., M.D.; reports of nerve conduction 
studies, performed by F. S., M.D., in October 1991, December 1994 
and June 1996; reports from St. Mary's Hospital reflecting the 
veteran's treatment from May 1996 through August 1999; an October 
1996 statement from M. Y. I., M.D.; the reports of VA 
examinations, performed in October 1996, October and December 
1998, November 1999, and December 2001; records and reports from 
C. C., M.D., reflecting the veteran's treatment from February 2000 
through July 2001; the transcript of the veteran's video 
conference in December 2002; extracts from medical publications; 
and a partial undated report from G. V. Z., M.D.  

The additional evidence is primarily concerned with diseases and 
injuries unrelated to the claimed disorder of the lymph nodes.  
There is evidence, however, that in May 1990, he underwent surgery 
to remove a mass from the right side of his neck.  A biopsy 
revealed reticuloendothelial hyperplasia of the lymph node.  It 
was noted for historical purposes that a disorder of the lymph 
nodes had first been detected in 1982.  

Although new in the sense that it was not previously before VA 
decision makers, such evidence is essentially cumulative in 
nature.  The report of a disorder of the lymph nodes dating back 
to 1982 was based on history related by the veteran, rather than a 
review of the record.  Indeed, the record from 1982 (in service or 
otherwise) remains negative for any competent evidence of such 
disorder.  Thus, there is no possibility that the additional 
evidence could substantiate the onset of a disorder of the lymph 
nodes back to service.  In this regard, it should be noted that a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber happens 
to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

Other than the foregoing, the records and reports associated with 
the record since March 1992 provide no suggestion of a nexus 
between the post-service findings of a lymph node disorder and any 
incident in service.  Again, the only other evidence to the 
contrary comes from the veteran (See, e.g., the transcript of his 
December 2002 video conference).  As above, however, his opinion, 
without more, is not considered competent evidence to support a 
grant of service connection.  38 C.F.R. § 3.159(a)(2); Espiritu, 2 
Vet. App. at 494-95.  Therefore, although new, the additional 
evidence is not material for the purpose of reopening the claim of 
entitlement to service connection for a disorder of the lymph 
nodes.  Accordingly, the request to reopen that claim is denied.

C.  Additional Considerations

In arriving at the foregoing decisions, the Board has considered 
the possibility of scheduling an additional examination or 
obtaining a medical opinion to assist in the resolution of the 
issues of service connection for glaucoma, hypertension, the 
claimed sickle cell disease, and a disorder of the lymph nodes.  
An examination or medical opinion is considered necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or disease 
in service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  The foregoing considerations apply to a 
request to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  38 C.F.R. § 
3.159(c)(4)(iii).  

In this case, the information and evidence of record does contain 
sufficient competent medical evidence to decide the claim and no 
information or evidence of record establishes that the veteran 
suffered an event, injury, or disease in service to support the 
claims of entitlement to service connection for glaucoma, 
hypertension, or the claimed sickle cell disease.  Moreover, as 
noted above, new and material evidence has not been presented or 
secured with respect to the claim of service connection for a 
disorder of the lymph nodes.  Accordingly, an additional 
examination or medical opinion is not necessary will not be 
scheduled or requested in order to assist in the resolution of the 
foregoing issues.  



ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for sickle cell disease is 
denied.

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for a disorder of the lymph nodes is denied.


REMAND

The veteran also seeks service connection for osteoarthritis and a 
rating in excess of 10 percent for his service-connected lumbar 
syndrome.  

During the course of the veteran's appeal, the VA issued revised 
regulations with respect to rating diseases and injuries of the 
spine.  68 Fed. Reg. 51454-51456 (August 27, 2003) (codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2003).  
Those revisions became effective September 26, 2003, and are 
applicable to the veteran's appeal.  He has not, however, been 
notified of those revisions.  Therefore, remand is required for 
readjudication of the service-connected lumbar syndrome claim 
which includes consideration of the new rating criteria.  See, 
generally, VAOPGCPREC 7-03 (Nov. 10, 2003).  

In January 2003 and February 2004, following the veteran's video 
conference, the Board received two packets from the veteran 
containing information and evidence which the veteran maintained 
would support his appeal.  Such evidence pertains to various 
orthopedic disabilities and is potentially applicable to the 
veteran's claims of entitlement to service connection for 
osteoarthritis and entitlement to an increased rating for his 
service-connected low back disability.  

During the pendency of the appeal, the VA promulgated regulations 
which permitted the Board to obtain evidence, clarify the 
evidence, cure procedural defect, or perform any other action 
essential for a proper appellate decision in any appeal properly 
before it without having to remand the appeal to the RO.  67 Fed. 
Reg. 3099-3100 (Jan. 23, 2002) (codified at 38 C.F.R. §§ 19.9, 
19.31, 20.903, 20.1304 (2002)).  On May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated, in part, 
those regulations.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (2003).  Consequently, the Board 
may not review any evidence developed in association with this 
appeal, prior to such review by the RO.  Moreover, if the Board 
were to take action prior to review by the RO, it could result in 
prejudice to the veteran's claim.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); VAOPGCPREC 16-92.

In light of the foregoing, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
following actions are to be performed:

1.  Ensure compliance with the VA's duties to assist the appellant 
in the development of his claims, as set forth in 38 U.S.C.A. §§ 
5103, 5103A and 38 C.F.R. § 3.159.  In so doing, provide the 
veteran with the regulatory changes applicable to rating diseases 
and injuries of the spine.  68 Fed. Reg. 51454-51456 (August 27, 
2003) (codified as amended at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2003)).  

2.  When the foregoing actions have been completed, undertake any 
needed development, to include arranging for another VA 
examination, and then readjudicate the issues of entitlement to 
service connection for osteoarthritis and entitlement to an 
increased rating for lumbar syndrome.  In so doing, review all of 
the applicable evidence of record, including, but not limited to, 
that received at the Board in January 2003 and February 2004.  
Also, consider all potentially relevant laws and regulations, 
including, but not limited to, the changes with respect to rating 
disorders of the spine.  If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he and his representative 
must be furnished a Supplemental Statement of the Case and 
afforded an opportunity to respond.  Thereafter, if in order, the 
case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the final 
disposition of any remanded issue.  It must be emphasized, 
however, that the appellant has the right to submit any additional 
evidence and/or argument on such issues.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



